NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  RALPH TAYLOR,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5097
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00759-SGB, Judge Susan G.
Braden.
               ______________________

               Decided: March 17, 2015
               ______________________

    RALPH TAYLOR, Terre Haute, IN, pro se.

     KENNETH DAVID WOODROW, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by STUART F. DELERY, ROBERT E. KIRSCHMAN,
JR., STEVEN J. GILLINGHAM.
                 ______________________
2                                             TAYLOR   v. US



     Before MOORE, SCHALL, and REYNA, Circuit Judges.
PER CURIAM.
                        DECISION
    Ralph Taylor appeals the final decision of the United
States Court of Federal Claims that granted the govern-
ment’s motion for summary judgment and dismissed his
complaint. Taylor v. United States, No. 13–759 C (Fed.
Cl. Apr. 4, 2014). We affirm.
                       DISCUSSION
                            I.
    On September 30, 2013, Mr. Taylor, who is an inmate
at the Federal Correctional Institution in Terre Haute,
Indiana, filed a complaint in the Court of Federal Claims.
In the complaint, he alleged that he had submitted to the
Department of the Treasury an “[i]nvoice” in the amount
of $405,388,872 for damages he suffered as result of the
tortious conduct of various officials of the Bureau of
Prisons, which invoice had not been paid. He also alleged
that, through a sequence of events which he described, an
enforceable implied-in-fact contract had arisen between
him and the government pursuant to which the govern-
ment was obligated to pay the invoice. In addition, Mr.
Taylor asserted an illegal exaction on the part of the
government.
    On April 4, 2014, the Court of Federal Claims dis-
missed Mr. Taylor’s complaint for lack of jurisdiction and
for failure to state a claim upon which relief could be
granted. The court explained that, to the extent Mr.
Taylor’s claims sounded in tort, it lacked jurisdiction to
consider them. See 28 U.S.C. § 1491(a)(1) (“The United
States Court of Federal Claims shall have jurisdiction to
render judgment upon any claim against the United
States founded . . . upon any express or implied contract
with the United States, or for liquidated or unliquidated
TAYLOR   v. US                                             3



damages in cases not sounding in tort.”). As far as Mr.
Taylor’s breach of contract claim was concerned, the court
explained that Mr. Taylor had failed to demonstrate the
existence of the elements of offer and acceptance and valid
consideration necessary for an implied-in-fact contract
with the government. See Kam-Almaz v. United States,
682 F.3d 1364, 1368 (Fed. Cir. 2012) (“An implied-in-fact
contract with the government requires proof of (1) mutu-
ality of intent, (2) consideration, (3) an unambiguous offer
and acceptance, and (4) actual authority on the part of the
government’s representative to bind the government in
contract.” (quoting Hanlin v. United States, 316 F.3d
1325, 1328 (Fed. Cir. 2003))). Finally, citing Norman v.
United States, 429 F.3d 1081 (Fed Cir. 2005), the court
held that Mr. Taylor’s complaint failed to allege an illegal
exaction claim. See id. at 1095 (“To invoke Tucker Act
jurisdiction over an illegal exaction claim, a claimant
must demonstrate that the statute or provision causing
the exaction itself provides, either expressly or by neces-
sary implication, that the remedy for its violation entails
a return of money unlawfully exacted.” (internal quota-
tion marks omitted)).
    Mr. Taylor timely appealed the dismissal of his com-
plaint. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                             II.
    We review without deference a decision of the Court of
Federal Claims dismissing a complaint for lack of juris-
diction and/or for failure to state a claim upon which relief
could be granted. Nw. La. Fish & Game Pres. Comm’n v.
United States, 574 F.3d 1386, 1390 (Fed. Cir. 2009); Bay
View, Inc. v. United States, 278 F.3d 1259, 1263 (Fed. Cir.
2001). We have reviewed the decision of the Court of
Federal Claims in this case. The court’s decision is care-
ful and thorough, addresses all of Mr. Taylor’s arguments,
4                                             TAYLOR   v. US



and is free of legal error. It is therefore affirmed in all
respects.
                      AFFIRMED
    No Costs.